Exhibit 10(m)

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED AGREEMENT is made and entered into as of this 30th day
of December, 2010, by and between BLOUNT INTERNATIONAL, INC., a Delaware
corporation (the “Company”), and KENNETH OWEN SAITO (“Executive”).

W I T N E S S E T H:

WHEREAS, the Company and Executive entered into an Amended and Restated
Employment Agreement, dated as of October 1, 2002, which Agreement has
previously been amended (such Agreement as amended is hereinafter referred to as
the “Prior Employment Agreement”); and

WHEREAS, the parties now desire to amend the Prior Employment Agreement in a
number of respects and to restate such Agreement as hereinafter provided; and

WHEREAS, Executive desires to continue his employment with the Company on the
terms and conditions provided herein;

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, the parties hereby agree as follows:

1. Employment and Term.

(a) Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive, and Executive hereby accepts employment, as Senior Vice
President – Manufacturing & Operations of the Company and shall have such
responsibilities, duties and authority as may from time to time be assigned to
Executive by the Chief Executive Officer (or his designee) or the Board.
Executive hereby agrees that during the Term of this Agreement he



--------------------------------------------------------------------------------

will devote substantially all his working time, attention and energies to the
diligent performance of his duties for the Company. With the consent of the
Chief Executive Officer, the Executive may serve as a director on the board of
directors or trustees of an additional company or educational organization.

(b) Unless earlier terminated as provided herein, Executive’s employment under
this Agreement shall be for a rolling, two-year term (the “Term”) commencing on
December 31, 2010 (the “Effective Time”), and shall be deemed to extend
automatically, without further action by either the Company or Executive, each
day for an additional day, such that the remaining term of the Agreement shall
continue to be two years; provided, however, that either party may, by written
notice to the other, cause this Agreement to cease to extend automatically and,
upon such notice, the “Term” of this Agreement shall be the two-year period
following the date of such notice and this Agreement shall terminate upon the
expiration of such Term.

2. Compensation and Benefits. As compensation for Executive’s services during
the Term of this Agreement, Executive shall be paid and receive the compensation
and benefits set forth in subsections (a) through (e) below:

(a) An annual base salary (“Base Salary”) of Three Hundred Sixty-Five Thousand
Dollars ($365,000), prorated for any partial year of employment. Executive’s
Base Salary shall be subject to annual review at such time as the Company
conducts salary reviews for its executives generally. Executive’s Base Salary
shall be payable in substantially equal installments on a bi-monthly basis, or
in accordance with the Company’s regular payroll practices in effect from time
to time for executives of the Company.

 

-2-



--------------------------------------------------------------------------------

(b) Executive shall be eligible to participate in the Executive Management
Annual Incentive Program (“Incentive Program”) and such other annual incentive
plans as may be established by the Company from time to time for individuals at
Executive’s level. The Company will establish individual and financial
performance goals each year under the Incentive Program, and Executive’s annual
Target Bonus shall be 50% of Base Salary. The annual incentive bonus payable
under this subsection (b) shall be payable in accordance with the provisions of
the Incentive Program at the same time bonuses are paid to other executives,
unless Executive elects to defer all or a portion of such bonus pursuant to any
deferral plan established by the Company for such purpose.

(c) Executive was eligible to participate in the Blount, Inc. and Subsidiaries
Supplemental Retirement Benefit Plan (“SERP”). Executive acknowledges that the
SERP was frozen effective as of December 31, 2006.

(d) Executive shall be entitled to participate in, or receive benefits under,
any “employee benefit plan” (as defined in Section 3(3) of ERISA) or employee
benefit arrangement made generally available by the Company to its executives,
including plans providing retirement, 401(k) benefits (including the Savings
Plus Benefit and the Blount Supplemental Retirement Savings Plan), health care
(including Exec-U-Care), life insurance, disability and similar benefits.

(e) The Company will reimburse Executive for membership dues and assessments at
recreational or social clubs, if submitted to and approved by the Chief
Executive Officer. Executive is eligible for vacation in accordance with the
Company’s standard vacation policy. Executive will be provided an annual
physical examination and a financial/tax consultant

 

-3-



--------------------------------------------------------------------------------

for financial and tax planning. Executive will be promptly reimbursed by the
Company for all reasonable business expenses Executive incurs and properly
reports in carrying out Executive’s duties and responsibilities under this
Agreement. Executive will be paid a tax gross-up amount by the Company to cover
any additional federal, state or local income taxes he incurs as a result of
being required to include in income the amount of the costs for, or personal
usage of, recreational or social clubs, financial and tax planning and any
Company assets.

3. Termination.

3.1 By Company. The Company shall have the right to terminate Executive’s
employment under this Agreement at any time during the Term by Notice of
Termination (as described in Section 6). If the Company terminates Executive’s
employment under this Agreement (i) for Cause, as defined in Section 5.2,
(ii) if Executive becomes Disabled, or (iii) upon Executive’s death, the
Company’s obligations under this Agreement shall cease as of the date of
termination; provided, however, that Executive will be entitled to whatever
benefits are payable to Executive pursuant to the terms of any health, life
insurance, disability, welfare, retirement or other plan or program maintained
by the Company in which Executive participates. If the Company terminates
Executive during the Term of this Agreement other than pursuant to clauses
(i) through (iii) of this Section 3.1, Executive shall be entitled to receive
the compensation and benefits provided in subsections (a) through (d) below.
Unless specified otherwise, the time periods in subsections (a) through
(d) below shall be the lesser of (i) the 12-month period (the 24-month period if
Executive’s Date of Termination is on or after the date of a Change in Control,
as defined in Section 5.3), commencing on the date of Executive’s termination of
employment, or (ii) the time period remaining from Executive’s Date of

 

-4-



--------------------------------------------------------------------------------

Termination until the date he attains age 65 (such time period under (i) or
(ii) is hereinafter referred to as the “Severance Period”). Except as otherwise
provided herein, the Company agrees that if Executive’s employment is terminated
and he is entitled to compensation and benefits under this Section 3.1, he shall
not be required to mitigate damages by seeking other employment, nor shall any
compensation or benefits he receives reduce the amount payable by the Company
hereunder. Executive agrees that the compensation and benefits provided pursuant
to Sections 3.1 and 3.2 shall be the only severance benefits payable to
Executive by the Company and its affiliates as a result of Executive’s
termination of employment and Executive hereby waives his rights (if any) to any
severance benefits under any other plan or program of the Company and its
affiliates. The compensation and benefits payable or to be provided under
subsections (a) through (d) below shall cease in the event of Executive’s death
after termination of employment.

(a) Base Salary - Executive will continue to receive his Base Salary as then in
effect (subject to withholding of all applicable taxes) for the Severance Period
in the same manner as it was being paid as of the date of termination; provided,
however, that the salary payments provided for hereunder shall be paid in a
single lump sum payment, to be paid not later than 30 days after his termination
of employment; provided, further, that the amount of such lump sum payment shall
be determined by taking the salary payments to be made and discounting them to
their Present Value (as defined in Section 5.9) on the date Executive’s
employment under this Agreement is terminated.

 

-5-



--------------------------------------------------------------------------------

(b) Bonuses and Incentives - Executive shall receive bonus payments from the
Company for each month of the Severance Period in an amount for each such month
equal to one-twelfth of the average of the bonuses (“Average Bonus”) earned by
him for the two fiscal years in which bonuses were paid (ignoring any fiscal
year in which a bonus was not paid) immediately preceding the fiscal year in
which such termination occurs (including, if applicable, any completed fiscal
year for which the bonus has been earned but has not yet been paid). Any bonus
amounts that Executive had previously earned from the Company but which may not
yet have been paid as of the date of termination shall be payable on the date
such amounts are payable to other executives and Executive’s termination shall
not affect the payment of such bonus. Executive shall also receive a prorated
bonus for any uncompleted fiscal year at the Date of Termination calculated
based upon the Average Bonus and the number of days that he was employed during
such fiscal year compared to 365. The bonus amounts determined herein shall be
paid in a single lump sum payment, to be paid not later than 30 days after
termination of employment; provided, that the amount of such lump sum payment
representing the monthly bonus payments shall be determined by taking the
monthly bonus payments to be made and discounting them to their Present Value on
the date Executive’s employment under this Agreement is terminated.

(c) Health and Life Insurance Coverages - The health (including Exec-U-Care) and
group term life insurance benefits coverage provided to Executive at his Date of
Termination shall be continued for the Severance Period at the same level and in
the same manner as then provided to actively employed executive participants as
if his employment under this Agreement had not terminated. Any additional
coverages Executive had at termination, including dependent coverage, will also
be continued for such period on the same terms, to the extent permitted by the
applicable policies or contracts. Any costs Executive was paying for

 

-6-



--------------------------------------------------------------------------------

such coverages at the time of termination shall be paid by Executive by separate
check payable to the Company each month in advance. If the terms of the life
insurance coverage referred to in this subsection (c), or the laws applicable to
such life insurance coverage, do not permit continued participation by
Executive, then the Company will arrange for other life insurance coverage at
its expense providing substantially similar benefits.

If the terms of the healthcare benefits program referred to in this subsection
(c) do not permit continued participation by Executive as required by this
subsection or if the healthcare benefits to be provided to Executive and his
dependents pursuant to this subsection (c) cannot be provided in a manner such
that the benefit payments will continue to be tax-free to Executive and his
dependents, then the Company shall (i) pay to Executive within five (5) days
after Executive’s date of termination a lump sum amount equal to the monthly
rate for COBRA coverage at Executive’s termination date that is then being paid
by former active employees for the level of coverage that applies to Executive
and his dependents, minus the amount active employees are then paying for such
coverage, multiplied by the number of months in the Severance Period (plus a tax
gross-up on such lump sum amount determined under this subsection (c)), and
(ii) permit Executive and his dependents to elect to participate in the
healthcare plan for the length of the Severance Period upon payment of the
applicable rate for COBRA coverage during the Severance Period

(d) Employee Retirement Plans - To the extent permitted by the applicable plan,
Executive will be entitled to continue to participate, consistent with past
practices, in all employee retirement and deferred compensation plans maintained
by the Company in which Executive participates as of his Date of Termination,
including, to the extent such plans are still

 

-7-



--------------------------------------------------------------------------------

maintained by the Company, the Blount 401(k) Plan and the Blount Supplemental
Retirement Savings Plan (Executive acknowledges that the Blount Retirement Plan
and the SERP were frozen effective as of December 31, 2006). Executive’s
participation in such plans shall continue for the Severance Period and the
compensation payable to Executive under (a) and (b) above shall be treated
(unless otherwise excluded) as compensation under the plan as if it were paid on
a monthly basis. For purposes of the Blount 401(k) Plan and the Blount
Supplemental Retirement Savings Plan, Executive will receive an amount equal to
the Company’s contributions to the plan, assuming Executive had participated in
such plan at the maximum permissible contributions level and the Company had
continued to make Matching Contributions and Savings Plus Contributions to such
plans for the Severance Period. The Company shall pay such additional amounts in
a lump sum within 30 days of Executive’s termination of employment.

(e) Effect of Lump Sum Payment. The lump sum payments under subsections (a) and
(b) above shall not alter the amounts Executive is entitled to receive under the
benefit plans described in subsections (c) and (d). Benefits under such plans
shall be determined as if Executive had received such payments monthly over the
Severance Period. The lump sum payments under subsections (a), (b), (c) and
(d) above are separate payments and are intended to satisfy the “short-term
deferral exception” of Section 409A of the Code; provided that, if such
exception does not apply, the provisions of Section 3.5, including the
provisions relating to the delay in payments to “key employees”, shall apply.

(f) Stock Options and Other Equity Awards. As of Executive’s Date of
Termination, any outstanding stock options and other equity awards granted to
Executive by the Company shall be become vested and exercisable as provided in
the agreements for such stock options and equity awards.

 

-8-



--------------------------------------------------------------------------------

3.2 By Executive. Executive shall have the right to terminate his employment
hereunder at any time by Notice of Termination (as described in Section 6). If
Executive terminates his employment other than for Good Reason, the Company’s
obligations under this Agreement shall cease as of the date of such termination.
If Executive terminates his employment for Good Reason (as defined in
Section 5.7), Executive shall be entitled to receive the compensation and
benefits set forth in subsections (a) through (d) of Section 3.1 for the
Severance Period, subject to the other provisions of such section.

3.3 Release of Claims. To be entitled to any of the compensation and benefits
described above in this Section 3, Executive shall sign a release of claims in
the form required by the Company. No payments shall be made under this Section 3
until such release has been properly executed and delivered to the Company and
until the expiration of the revocation period, if any, provided under the
release. If the release is not properly executed by Executive and delivered to
the Company within the reasonable time periods specified in the release, the
Company’s obligations under this Section 3 will terminate.

3.4 Sale of Business. If all or substantially all of the assets of the Oregon
Cutting Systems Group Operations are sold by the Company and Executive receives
a bona fide offer of employment from the purchaser of such assets for a position
and with compensation and benefits comparable to those Executive then has with
the Company, Executive shall not, as a result of such transaction, be entitled
to compensation and benefits under this Section 3 arising from his termination
of employment with the Company, nor shall Executive be entitled to terminate his
employment for Good Reason. If Executive does not receive such a bona fide offer
of employment with comparable compensation and benefits from the purchaser, then
the other provisions of this Section 3 shall apply.

 

-9-



--------------------------------------------------------------------------------

3.5 Section 409A Compliance. This Agreement shall at all times be interpreted
and operated in good faith compliance in accordance with the requirements of
Section 409A. Any action that may be taken (and, to the extent possible, any
action actually taken) by the Company shall not be taken (or shall be void and
without effect), if such action violates the requirements of Section 409A. Any
provision in this Agreement that is determined to violate the requirements of
Section 409A shall be void and without effect. In addition, any provision that
is required to appear in this Agreement in accordance with Section 409A that is
not expressly set forth herein shall be deemed to be set forth herein, and the
Agreement shall be administered in all respects as if such provision were
expressly set forth. The Company shall have the authority to delay the
commencement of all or a part of the payments to Executive under Sections 3.1 or
3.2 if Executive is a “key employee” of the Company (as determined by the
Company in accordance with procedures established by the Company that are
consistent with Section 409A) to a date which is six months after the date of
Executive’s termination of employment (and on such date the payments that would
otherwise have been made during such six-month period shall be made), but only
to the extent such delay is required under the provisions of Section 409A to
avoid imposition of additional income and other taxes, provided that the Company
and Executive agree to take into account any transitional rules and exemption
rules available under Section 409A.

 

-10-



--------------------------------------------------------------------------------

3.6 Limitation on Benefits Upon Termination.

(a) Notwithstanding anything in this Agreement to the contrary, any benefits
payable or to be provided to Executive by the Company or its affiliates, whether
pursuant to this Agreement or otherwise, which are treated as Severance Payments
shall be modified or reduced in the manner provided in (b) below to the extent
necessary so that the benefits payable or to be provided to Executive under this
Agreement that are treated as Severance Payments, as well as any payments or
benefits provided outside of this Agreement that are so treated, shall not cause
the Company to have paid an Excess Severance Payment. In computing such amount,
the parties shall take into account all provisions of Code Section 280G, and the
regulations thereunder, including making appropriate adjustments to such
calculation for amounts established to be Reasonable Compensation.

(b) In the event that the amount of any Severance Payments which would be
payable to or for the benefit of Executive under this Agreement must be modified
or reduced to comply with this Section 3.6, Executive shall direct which
Severance Payments are to be modified or reduced; provided, however, that no
increase in the amount of any payment or change in the timing of the payment
shall be made without the consent of the Company.

(c) This Section 3.6 shall be interpreted so as to avoid the imposition of
excise taxes on Executive under Section 4999 of the Code or the disallowance of
a deduction to the Company pursuant to Section 280G(a) of the Code with respect
to amounts payable under this Agreement or otherwise. Notwithstanding the
foregoing, in no event will any of the provisions of this Section 3.6 create,
without the consent of Executive, an obligation on the part of Executive to
refund any amount to the Company following payment of such amount.

 

-11-



--------------------------------------------------------------------------------

(d) In addition to the limits otherwise provided in this Section 3.6, to the
extent permitted by law, Executive may in his sole discretion elect to reduce
any payments he may be eligible to receive under this Agreement to prevent the
imposition of excise taxes on Executive under Section 4999 of the Code.

(e) For purposes of this Section 3.6, the following definitions shall apply:

(i) “Excess Severance Payment” - The term “Excess Severance Payment” shall have
the same meaning as the term “excess parachute payment” defined in
Section 280G(b)(1) of the Code.

(ii) “Severance Payment” - The term “Severance Payment” shall have the same
meaning as the term “parachute payment” defined in Section 280G(b)(2) of the
Code.

(iii) “Reasonable Compensation” - The term “Reasonable Compensation” shall have
the same meaning as provided in Section 280G(b)(4) of the Code. The parties
acknowledge and agree that, in the absence of a change in existing legal
authorities or the issuance of contrary authorities, amounts received by
Executive as damages under or as a result of a breach of this Agreement shall be
considered Reasonable Compensation.

4. Confidentiality and Noncompetition.

(a) Executive acknowledges that, prior to and during the Term of this Agreement,
the Company has furnished and will furnish to Executive Confidential Information
which could be used by Executive on behalf of a competitor of the Company to the
Company’s

 

-12-



--------------------------------------------------------------------------------

substantial detriment. Moreover, the parties recognize that Executive during the
course of his employment with the Company may develop important relationships
with customers and others having valuable business relationships with the
Company. In view of the foregoing, Executive acknowledges and agrees that the
restrictive covenants contained in this Section are reasonably necessary to
protect the Company’s legitimate business interests and good will.

(b) Executive agrees that he shall protect the Company’s Confidential
Information and shall not disclose to any Person, or otherwise use, except in
connection with his duties performed in accordance with this Agreement, any
Confidential Information at any time, including following the termination of his
employment with the Company for any reason; provided, however, that Executive
may make disclosures required by a valid order or subpoena issued by a court or
administrative agency of competent jurisdiction, in which event Executive will
promptly notify the Company of such order or subpoena to provide the Company an
opportunity to protect its interests. Executive’s obligations under this
Section 4(b) shall survive any expiration or termination of this Agreement for
any reason, provided that Executive may after such expiration or termination
disclose Confidential Information with the prior written consent of the Board.

(c) Upon the termination or expiration of his employment hereunder, Executive
agrees to deliver promptly to the Company all Company files, customer lists,
management reports, memoranda, research, Company forms, financial data and
reports and other documents supplied to or created by him in connection with his
employment hereunder (including all copies of the foregoing) in his possession
or control, and all of the Company’s equipment and other materials in his
possession or control. Executive’s obligations under this Section 4(c) shall
survive any expiration or termination of this Agreement.

 

-13-



--------------------------------------------------------------------------------

(d) Upon the termination or expiration of his employment under this Agreement,
Executive agrees that for a period of one (1) year from his Date of Termination
or until the end of the period for which he is entitled to receive compensation
under Section 3.1 or 3.2 above, whichever is longer, he shall not (i) be
employed by or provide services to any company or business engaged in the
design, manufacture, marketing or sale of any products similar to those produced
or offered by the Company or its affiliates in the area of North America,
provided that this noncompetition restriction shall in no event extend longer
than two years from Executive’s Date of Termination, (ii) divert or attempt to
divert any person, concern or entity which is furnished products or services by
the Company from doing business with the Company or otherwise change its
relationship with the Company, or (iii) solicit, lure or attempt to hire away
any of the employees of the Company with whom the Executive interacted directly
or indirectly while employed with the Company.

(e) Executive acknowledges that if he breaches or threatens to breach this
Section 4, his actions may cause irreparable harm and damage to the Company
which could not be compensated in damages. Accordingly, if Executive breaches or
threatens to breach this Section 4, the Company shall be entitled to seek
injunctive relief, in addition to any other rights or remedies of the Company.
The existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Executive’s agreement under this
Section 4(e).

 

-14-



--------------------------------------------------------------------------------

5. Definitions. For purposes of this Agreement the following terms shall have
the meanings specified below:

5.1 “Board” or “Board of Directors”. The Board of Directors of Blount
International, Inc.

5.2 “Cause”. The involuntary termination of Executive by the Company for the
following reasons shall constitute a termination for Cause:

(a) If the termination shall have been the result of an act or acts by Executive
which have been found in an applicable court of law to constitute a felony;

(b) If the termination shall have been the result of an act or acts by Executive
which are in the good faith judgment of the Chief Executive Officer (or his
designee) to be in violation of law or of policies of the Company and which
result in material damage to the Company;

(c) If the termination shall have been the result of an act or acts of proven
dishonesty by Executive resulting or intended to result directly or indirectly
in significant gain or personal enrichment to the Executive at the expense of
the Company; or

(d) Upon the willful and continued failure by the Executive substantially to
perform his duties with the Company (other than any such failure resulting from
incapacity due to mental or physical illness not constituting a Disability, as
defined herein), after a demand in writing for substantial performance is
delivered by the Chief Executive Officer (or his designee), which demand
specifically identifies the manner in which the Chief Executive Officer (or his
designee) believes that Executive has not substantially performed his duties.

 

-15-



--------------------------------------------------------------------------------

With respect to clauses (b), (c) or (d) above of this Section, Executive shall
not be deemed to have been involuntarily terminated for Cause unless and until a
notice is delivered to Executive by the Chief Executive Officer (or his
designee) setting forth (i) the conduct deemed to qualify as Cause,
(ii) reasonable action that would remedy such objectionable conduct, and (iii) a
reasonable time (not less than thirty days) within which Executive may take such
remedial action, and Executive shall not have taken such specified remedial
action within such specified reasonable time. For purposes of this Agreement, no
act or failure to act by Executive shall be deemed to be “willful” unless done
or omitted to be done by Executive not in good faith and without reasonable
belief that Executive’s action or omission was in the best interests of the
Company.

5.3 “Change in Control”. For purposes of this Agreement, Change in Control shall
mean (a) the acquisition, directly or indirectly, by any “person” (as such term
is used in Sections 13(d) and 14(d) of the Exchange Act, as amended), of
securities of Blount International, Inc. representing an aggregate of more than
50% of the combined voting power of Blount International, Inc.’s then
outstanding securities (excluding acquisitions by persons who acquire such
amount through inheritance); (b) during any period of two consecutive years,
individuals who at the beginning of such period constitute the Board, cease for
any reason to constitute at least a majority thereof, unless the election of
each new director was approved in advance by a vote of at least a majority of
the directors then still in office who were directors at the beginning of the
period; (c) consummation of (i) a merger, consolidation or other business
combination of Blount International, Inc. with any other “person” (as such term
is used in Sections 13(d) and 14(d) of Exchange Act) or affiliate thereof, other
than a merger, consolidation or business

 

-16-



--------------------------------------------------------------------------------

combination which would result in the outstanding common stock of Blount
International, Inc. immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into common stock of the surviving
entity or a parent or affiliate thereof) more than 50% of the outstanding common
stock of Blount International, Inc. or such surviving entity or parent or
affiliate thereof, outstanding immediately after such merger, consolidation or
business combination, or (ii) a plan of complete liquidation of Blount
International, Inc. or an agreement for the sale or disposition by Blount
International, Inc. of all or substantially all of Blount International, Inc.’s
assets; or (d) a sale of more than 50% of the assets of Blount International,
Inc.

5.4 “Code”. The Internal Revenue Code of 1986, as it may be amended from time to
time.

5.5 “Confidential Information”. All technical, business, and other information
relating to the business of the Company or its subsidiaries or affiliates,
including, without limitation, technical or nontechnical data, formulae,
compilations, programs, devices, methods, techniques, processes, financial data,
financial plans, product plans, and lists of actual or potential customers or
suppliers, which (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other Persons, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or confidentiality. Such information and
compilations of information shall be contractually subject to protection under
this Agreement whether or not such information constitutes a trade secret and is
separately protectable at law or in equity as a trade secret. Confidential
Information does not include confidential business information which does not
constitute a trade secret under applicable law two years after any expiration or
termination of this Agreement.

 

-17-



--------------------------------------------------------------------------------

5.6 “Disability” or “Disabled”. Executive’s inability as a result of physical or
mental incapacity to substantially perform Executive’s duties for the Company on
a full-time basis for a period of six (6) consecutive months.

5.7 “Good Reason”. A “Good Reason” for termination by Executive of Executive’s
employment shall mean the occurrence during the Term (without the Executive’s
express written consent) of any one of the acts by the Company, or failures by
the Company to act, set forth in (a) through (e) below, and satisfaction of the
following conditions: (i) Executive provides notice to the Company of such Good
Reason condition within 90 days of its initial existence, (ii) the Company is
given 30 days to remedy the Good Reason condition and fails to do so, and
(iii) Executive terminates employment within one year of the initial existence
of the Good Reason condition. For purposes of this Agreement, the Good Reason
conditions are as follows:

(a) a material adverse change in the nature or status of Executive’s job
responsibilities from those set forth in Section 1(a);

(b) a material reduction by the Company in Executive’s Base Salary as in effect
on the date hereof or as the same may be increased from time to time, except in
connection with an across-the-board pay reduction for executives of similar
status;

(c) a material reduction by the Company in the compensation and benefits
provided in the aggregate to Executive on the date hereof under the Company’s
401(k), deferred compensation, incentive compensation, life insurance,
healthcare and accident or disability plans,

 

-18-



--------------------------------------------------------------------------------

or the taking of any action by the Company which would directly or indirectly
materially reduce any of such compensation or benefits, except in connection
with an across-the-board reduction that impacts executives at Executive’s level
generally;

(d) the failure by the Company to obtain a successor’s consent to be bound by
the Agreement as provided in Section 8.1; or

(e) any purported termination of Executive’s employment which is not effected
pursuant to a Notice of Termination satisfying the requirements of Section 6
(for purposes of this Agreement, no such purported termination shall be
effective).

The Executive’s right to terminate the Executive’s employment for Good Reason
shall not be affected by the Executive’s incapacity due to physical or mental
illness. Unless otherwise agreed to by Executive, the Executive’s continued
employment shall not constitute consent to, or a waiver of rights with respect
to, any act or failure to act constituting Good Reason hereunder.

5.8 “Person”. Any individual, corporation, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.

5.9 “Present Value”. The term “Present Value” on any particular date shall have
the same meaning as provided in

Section 280G(d)(4) of the Code.

6. Termination Procedures. During the Term of this Agreement, any purported
termination of Executive’s employment (other than by reason of death) shall be
communicated by written Notice of Termination from one party hereto to the other
party hereto in accordance with Section 10. A Notice of Termination for Cause is
required to include the information set forth in Section 5.2. “Date of
Termination,” with respect to any purported termination of

 

-19-



--------------------------------------------------------------------------------

Executive’s employment during the Term of this Agreement, shall mean (i) if
Executive’s employment is terminated by his death, the date of his death,
(ii) if Executive’s employment is terminated for Disability, thirty (30) days
after Notice of Termination is given (provided that Executive shall not have
returned to the full-time performance of Executive’s duties during such thirty
(30) day period), and (iii) if Executive’s employment is terminated for any
other reason, the date specified in the Notice of Termination (which, in the
case of a termination by the Company, shall not be less than thirty (30) days,
except in the case of a termination for Cause; and in the case of a termination
by the Executive, shall not be less than thirty (30) days nor more than sixty
(60) days, respectively, from the date such Notice of Termination is given).

7. Contract Non-Assignable. The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills of Executive, and
agree that this Agreement may not be assigned or transferred by Executive, in
whole or in part, without the prior written consent of the Company.

8. Successors; Binding Agreement.

8.1 In addition to any obligations imposed by law upon any successor to, or
transferor of, the Company, the Company will require any successor to, or
transferor of, all or substantially all of the business and/or assets of the
Company or stock of the Company (whether direct or indirect, by purchase,
merger, reorganization, liquidation, consolidation or otherwise) to expressly
assume and agree to perform this Agreement, in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall constitute the basis for Executive to terminate the
Executive’s employment for Good Reason during the 90-day period after such
succession and to receive the compensation and benefits provided in Section 3.1
above.

 

-20-



--------------------------------------------------------------------------------

8.2 This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees and by the Company’s
successors and assigns. If Executive shall die while any amount would still be
payable to Executive hereunder (other than amounts which, by their terms,
terminate upon the death of Executive) if Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of Executive’s estate.

9. Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to the Company.

10. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or seven days after mailing if mailed, first class, certified
mail, postage prepaid:

 

To the Company:

     Blount International, Inc.      P.O. Box 22127      Portland, Oregon
97269-2127      ATTN: Chief Executive Officer      With a copy to: General
Counsel      Blount International, Inc.      P.O. Box 22127      Portland,
Oregon 97269-2127

To the Executive:

     Kenneth Owen Saito      [Address Removed]

 

-21-



--------------------------------------------------------------------------------

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

11. Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

12. Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

13. Indemnification. During the Term of this Agreement and after Executive’s
termination, the Company shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance as an officer, director or employee of the Company or
any of its subsidiaries or other affiliates or in any other capacity, including
any fiduciary capacity, in which Executive serves at the Company’s request, in
each case to the maximum extent permitted by law and under the

 

-22-



--------------------------------------------------------------------------------

Company’s Articles of Incorporation and By-Laws (the “Governing Documents”),
provided that in no event shall the protection afforded to Executive hereunder
be less than that afforded under the Governing Documents as in effect on the
date of this Agreement except for changes mandated by law. During the Term and
after Executive’s termination, Executive shall be covered in accordance with the
terms of any policy of directors and officers liability insurance maintained by
the Company for the benefit of its officers and directors.

14. Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto.

15. Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Delaware.

16. Arbitration of Disputes; Expenses. All claims by Executive for compensation
and benefits under this Agreement shall be directed to and determined by the
Board and shall be in writing. Any denial by the Board of a claim for benefits
under this Agreement shall be delivered to Executive in writing and shall set
forth the specific reasons for the denial and the specific provisions of this
Agreement relied upon. The Board shall afford a reasonable opportunity to
Executive for a review of a decision denying a claim and shall further allow
Executive to appeal to the Board a decision of the Board within sixty (60) days
after notification by the Board that Executive’s claim has been denied. Unless
prohibited by applicable law, any further dispute or controversy arising under
or in connection with this Agreement shall be settled exclusively by arbitration
in a location selected at the discretion of the Company (which shall not be
unreasonable, taking into account the business location at which Executive is
employed), and shall proceed in accordance with the employment arbitration rules
of the American Arbitration

 

-23-



--------------------------------------------------------------------------------

Association then in effect. To the extent administratively practical, the
Company and Executive agree to select an arbitrator who is an attorney with
experience in employment law disputes. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. In the event the Executive
incurs legal fees and other expenses in seeking to obtain or to enforce any
rights or benefits provided by this Agreement and is successful, in whole or in
part, in obtaining or enforcing any material rights or benefits through
settlement, arbitration or otherwise, the Company shall promptly pay a portion,
which reflects the extent to which Executive has been successful in enforcing
such material rights or benefits, of Executive’s reasonable legal fees and
expenses incurred in enforcing this Agreement and the fees of the arbitrator.
Except to the extent provided in the preceding sentence, each party shall pay
its own legal fees and other expenses associated with any dispute.
Notwithstanding the other provisions of this Section 16, any legal fees and
expenses payable to Executive pursuant to this Section 16 shall be paid no later
than the end of the calendar year following the calendar year in which the fees
and expenses are incurred.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

-24-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Employment Agreement as of the day and year first above written.

 

EXECUTIVE:

/s/ Kenneth O. Saito

KENNETH OWEN SAITO

COMPANY:

BLOUNT INTERNATIONAL, INC.

By:  

/s/ Richard H. Irving, III

 

Name: RICHARD H. IRVING, III

Title: Senior Vice President

 

-25-